Exhibit 10.1

 

Cooperation Agreement

 

Party A: Shenzhen Saikun Biotechnology Co., Ltd.

Legal Representative: Chunjie Zhang

 

Party B: Jiashierle (Xiamen) Health Science & Technology Co., Ltd.

Legal Representative: TAN HUNG SENG

 

In the light of:

 

1. Both Party A and Party B are enterprises legally established and existing
under the laws of PRC. Shanghai Kangzi Pharmaceutical Science & Technology Co.,
Ltd. is a subsidiary of Party B with its shares controlled by Party B (as of the
date of this Agreement, Party B holds 60% of shares). The quantized spatial
power chamber (hereinafter collectively “remedial chambers”) developed by
Shanghai Kangzi Pharmaceutical Science & Technology Co., Ltd. is in the term of
clinical trial.

 

2. Both Party A and Party B have abundant knowledge about the application and
marketing prospects of remedial chambers and have reached agreements on the
clinical trial and marketing promotion of remedial chambers.

 



-1-

 

 

Therefore, for facilitating the progress of clinical cooperation and advertising
the remedial chambers to market as soon as possible, Party A and Party B have
reached the following agreements through negotiation:

 

1. Forms and Contents of Cooperation

 

The Party A shall provide support funds of five million and fifty thousand RMB
(¥5,500,000) for the cooperation, while Party B shall be responsible for
selecting and purchasing raw materials of remedial chambers as well as providing
one assembled equipment for clinical trial. After fulfilling the payment of
whole funds, Party A shall have the rights of use and the derivative interests.

 

2. Payment of Funds

 

2.1 Time of Payment

 

2.1.1 Both Party A and Party B have confirmed that Party A has paid the first
sum of funds of one million and fifty thousand RMB (¥1,500,000) to the account
designated by Party B on September 7th 2019 and have paid one million and fifty
thousand RMB (¥1,500,000) to the account designated by Party B on September 27th
2019. As of the date of signing this Agreement, Party A has paid a total of
three million RMB (¥3,000,000) for cooperation support funds.

 



-2-

 

 

2.1.2 As Party A agreed, it shall pay two million and fifty thousand RMB
(¥2,500,000) to Party B before October 15th 2019.

 

2.2 Payment Method

 

2.2.1 Party shall pay the support funds aforesaid to the account designated by
Party B as followed:

Name of Account: Jiashierle (Xiamen) Health Science & Technology Co., Ltd.

Account Number: 403210 010400 XXXXX

Opening Bank: Agricultural Bank of China Xiamen Jimei Subbranch

 

2.2.2 In the event Party A requests Party B to provide bills, Party A shall
provide official proof on relationships between payer and Party A (or its legal
representative), in order for Party B to provide bills.

 



-3-

 

 

3. Rights and Obligations

 

3.1 Installation and Transportation. Party B shall finish purchasing required
raw materials for one remedial chamber and hereby installing and transporting to
the place designated by Party B as known and agreed by Party A, within 30 days
after receiving total support funds of five million and fifty thousand RMB
(¥5,500,000) that shall be paid by Party A, and to complete equipment testing
and other work.

 

3.2 Clinical Trial

 

3.2.1 As agreed by both Party, a clinical trial no less than one month shall be
carried out, after the installation and adjustment of the remedial chamber.

 

3.2.2 During clinical trial, Party B shall be responsible for training operators
required for clinical trial to operate remedial chamber equipment skillfully.

 



-4-

 

 

3.2.3 Party A shall be responsible for coordinating with official competent
authority to ensure that such remedial chamber can normally carry out clinical
trials at the site provided by Party A and shall be responsible for providing
operators and site administrators required for clinical trials and arranging
corresponding medical personnel. During the trial period, all expenses of
relevant staff such as salary, training expenses, labor and social security
expenses shall be borne by Party A.

 

3.2.4 Both Party A and Party B have obligation to provide clinical cases
required for clinical trials in accordance with standards, to invite presidents
of regional major hospitals to observe and experience in the test site during
the trial period. Party A shall assist clinical hospitals with relevant clinical
work and shall bear the costs and enjoy the benefits. Party B shall actively
cooperate in introduction for patient and follow-up maintenance during the
clinical trial period.

 



-5-

 

 

3.3 Both parties agree that when Party A has been able to operate and manage the
remedial chamber equipment independently, Party A may request the equipment to
be modified to the place designated by Party A, provided that the place shall
meet clinical conditions.

 

3.4 The warranty period of the remedial chamber is one year, counting from the
date when the remedial chamber is transported to the designated place. During
the warranty period, in the event Party A requests to upgrade and transform the
equipment, the relevant expenses shall be borne by Party A. Party A shall be
responsible for assisting and cooperating in relevant installation work and
providing logistic and financial support for the life of relevant staff.

 

3.5 After the completion of the clinical trial, Party B shall be responsible for
acquiring relevant certificates and licenses required for producing remedial
chamber. Party B shall be responsible for ensuring relevant certificates and
licenses to be attached to the remedial chamber equipment used for clinical
cooperation after relevant certificates and licenses being obtained. In the
event Party A requests to upgrade or transform the equipment, Party B shall
provide support and assistance, and the relevant expenses shall be borne by
Party A. Party A shall conduct independent management and clinical services
under the guidance of Party B.

 



-6-

 

 

4. Intellectual Property and Confidentiality

 

4.1 The relevant intellectual property rights of the remedial chamber shall
always belong to Party B, and Party A shall never infringe upon.

 

4.2 During project cooperation, staff from each party who get exposure to the
equipment must sign a confidentiality agreement with Party B before entering the
site to work. In the event the project cooperation is suspended or expired with
no more cooperation, Party A shall have the right of use and disposal of the
equipment invested during the cooperation on the premise of ensuring Party B’s
intellectual property rights never being infringed.

 

5. Dispute Resolution

 

5.1 The law of the PRC shall be applicable to this Agreement.

 



-7-

 

 

5.2 Any dispute arising out of or in connection with performance of this
Agreement shall be settled through negotiation, if no agreement is reached each
Party has the right to initiate litigation in court of competent jurisdiction in
Shenzhen.

 

6. Miscellaneous

 

6.1 This Agreement shall come into effect as of the date of the first sum of
funds of one million and fifty thousand RMB (¥1,500,000) paid by Party A getting
into the account designated by Party B.

 

6.2 Issues not covered in this Agreement shall be supplemented by both parties
in written form. The supplementary agreements shall have the same legal effect
as this Agreement.

 

6.3 Any other oral or written memorandum or agreement between Party A and Party
B on this cooperation project shall be repealed, and this Agreement prevails.

 



-8-

 

 

6.4 This Agreement shall be written in Chinese and English versions. Whereas the
Chinese and English versions are contradictory, the Chinese version shall
prevail.

 

6.5 This Agreement is made in quadruplicate, with each Party holding two copies
respectively, and each copy has the same legal effect.

 

(No text below)

 



-9-

 

 

(This page is only for the purpose of the signature of this Agreement)

 

Party A: Shenzhen Saikun Biotechnology Co., Ltd. (Seal)

Legal Representative: Chunjie Zhang

Date:

 

Party B: Jiashierle (Xiamen) Health Science & Technology Co., Ltd. (Seal)

Legal Representative: TAN HUNG SENG

Date:

 



Signed at:  _________________________________

 

 

-10-



 

